Case 2:18-cv-01844-GW-KS Document 489 Filed 11/14/19 Page 1 of 1 Page ID #:28297


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW-KSx                                                Date      November 14, 2019
 Title             BlackBerry Limited v. Facebook, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                      James R. Asperger                                       Matthew J. Brigham
                       Patrick Schmidt                                            Nikko Vo
 PROCEEDINGS:                   POST-MEDIATION STATUS CONFERENCE


Court and counsel confer. Settlement is not reached, however, discussions are ongoing.




                                                                                                     :     01
                                                                  Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
